PER CURIAM
Defendant pled guilty to possession of a controlled substance and was sentenced to five years’ imprisonment. Execution of the sentence was suspended, and he was placed on probation for five years.1 Subsequently, his probation was revoked, and the trial court ordered execution of the previously imposed sentence. The court also ordered the sentence to be served consecutively to a sentence defendant was currently serving in the state of Washington.
Defendant contends that the trial court has no authority, after revoking probation in this case, to modify a sentence previously imposed by ordering that it be served consecutively to another sentence. The state concedes error and we agree. State v. Debusman, 102 Or App 119, 792 P2d 115 (1990); Fergelic v. Cupp, 53 Or App 190, 631 P2d 800, rev den 292 Or 108 (1981).
Conviction affirmed; remanded for entry of a corrected judgment.

 Defendant committed the offense before the effective date of the sentencing guidelines.